Citation Nr: 0740238	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-29 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder with 
depressed mood.

2.  Entitlement to service connection for alcoholism and 
substance abuse as secondary to acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied service 
connection for adjustment disorder with depressed mood, and 
service connection for alcoholism and substance abuse as 
secondary to adjustment disorder with depressed mood.  


FINDINGS OF FACT

1.  Acquired psychiatric disorder was not manifested in 
service or in the veteran's first post-service year, and is 
not shown to be related to his service.

2.  Alcoholism and substance abuse was not manifested in 
service or in the veteran's first post-service year, and is 
not shown to be related to his service or proximately due to 
service-connected disability; his acquired psychiatric 
disorder is not service connected.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
is not established.  38 U.S.C.A. 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.301, 3.303, 3.304 
(2007).

2.  The claim seeking service connection for alcoholism and 
substance abuse as secondary to acquired psychiatric disorder 
is legally insufficient, and service connection for 
alcoholism and substance abuse is not warranted.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The veteran's service medical records (SMRs) are negative for 
complaints, treatment, or diagnosis of any psychiatric 
disorder.  Service personnel records (SPRs) also do not lend 
credence to the veteran's assertions of abuse in service.  
Therefore, service connection may not be established based on 
chronicity in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  The Board must find that the SMRs and SPRs, as 
a whole, provide negative evidence against this claim.

As noted above, the veteran served on active duty from 
September 1988 to September 1992.  The veteran was 
hospitalized due to depression with suicidal tendencies, 
alcohol dependency and cocaine abuse in October 2004.  The 
first diagnosis of an acquired psychiatric disorder in the 
claims folder is from VA outpatient treatment in July 2002, 
nearly ten years after discharge from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim. Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disorder and his period of active service from 
September 1988 to September 1992.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the veteran was diagnosed with alcohol 
dependence, cocaine dependence, and an adjustment disorder 
with depressive mood some ten years after service.  
Throughout the veteran's psychiatric and substance abuse 
treatment, no medical personnel has stated any opinion or 
diagnosis as to the cause of the psychiatric disorder or 
substance abuse.  Further, treatment records fail to indicate 
any connection between service and the disorder at issue.  
The lack of any evidence linking the veteran's current 
psychiatric disability to his service is highly probative 
against the claim.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The veteran's own statements to medical personnel regarding 
his social, family, and psychiatric history are particularly 
noteworthy to this claim.  The veteran stated that he began 
using alcohol at age 12 and that several family members have 
issues with alcohol and substance abuse.  The veteran related 
being both a witness and a victim of physical abuse by his 
parents during his early adolescence, at which point he was 
taken in and raised by his grandmother.  Upon admission to 
the VA medical center in October 2004, the veteran related 
that he had been depressed for a long time because of his 
financial problems, and that the depression had significantly 
increased over the preceding six months.  The veteran told 
the attending physician of several personal events, including 
his grandmother's death, his divorce, and loss of his job as 
a medical technician, that occurred in 2000 and caused him 
anxiety.

None of the veteran's medical records contain any mention of 
abuse in service or any evidence of a nexus between the 
veteran's current psychiatric disorder and his service.  
While a current psychiatric condition is clearly 
demonstrated, the veteran's medical records provide strong 
evidence against the claim for service connection, clearly 
indicating problem outside of the veteran's service. 

After receipt of the veteran's medical records, the RO deemed 
that a VA psychiatric examination and opinion was warranted 
to address the issues of 1) whether the veteran's current 
psychiatric problems stem from service, and 2) whether his 
drug and alcohol use is secondary to his psychiatric 
condition.  An examination date was set for October 5, 2005 
and notice was sent to the veteran.  The veteran did not 
appear and did not request that the examination be 
rescheduled.  No new examination date was scheduled.

In the present case, to the extent that the veteran is able 
to observe continuity of psychiatric symptoms since service, 
his opinions are outweighed by the lack of pertinent findings 
in his service medical records, the lack of pertinent 
findings until approximately ten years after service, and the 
lack of any medical opinion linking or indicating a link to 
service.  In sum, the medical evidence demonstrates that the 
veteran is not entitled to service connection for an acquired 
psychiatric disorder.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

38 U.S.C.A. §§ 1110 and 1131 state that "no compensation 
shall be paid if the disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs."  See 
also 38 C.F.R. §§ 3.1(n), 3.301.  However, compensation is 
not precluded for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Allen v. 
Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  
Compensation will only result where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability was caused by a veteran's primary service-
connected disability.  Id.  The statute does preclude 
compensation in two situations: 1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  Id.

The veteran's claim seeking service connection for alcohol 
and substance abuse is primarily premised on a theory that it 
is secondary to service-connected acquired psychiatric 
disorder.  Under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected (emphasis added) disease or 
injury.  In other words, a threshold legal requirement for 
establishing secondary service connection is that the primary 
disability alleged to have caused or aggravated the 
disability for which secondary service connection is sought 
must be service-connected.  Here, that threshold requirement 
is not met.  Service connection for an acquired psychiatric 
disorder has been denied, and the claim seeking service 
connection for alcohol and substance abuse as secondary to 
service connected acquired psychiatric disorder must be 
denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The veteran has also referenced using alcohol and substances 
as a means to cope with his existing service-connected 
disabilities, including tendonitis of the right knee, 
tinnitus, and hemorrhoids.  However, there is no competent 
evidence of a connection between the alcohol and substance 
dependence and these disabilities.  Rather, the medical 
evidence indicates that current factors including financial 
problems, homelessness and poor support structure are the 
significant stressors for the veteran.  The evidence does 
not, overall, support the claim for service connection for 
alcohol and substance abuse as secondary to any of the 
existing service-connected disabilities.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2003 and January 2004 that 
fully addressed all four notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  A post-adjudicatory RO letter in 
January 2007 notified him of the criteria for establishing an 
initial rating and effective date of award.  This notice 
defect was cured by readjudication of the claim in a May 2007 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  In 
any event, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from July 2002 through August 2005.  The veteran was 
afforded a VA medical examination in October 2005 yet did not 
appear.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for alcoholism and substance abuse as 
secondary to acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


